[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________
                                                                        FILED
                                            No. 11-11023       U.S. COURT OF APPEALS
                                        Non-Argument Calendar    ELEVENTH CIRCUIT
                                                                  OCTOBER 11, 2011
                                      ________________________
                                                                      JOHN LEY
                                                                       CLERK
                                           Agency No. A088-307-309




RI XING CHEN,
a.k.a. Yamamoto Kayo,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 11, 2011)

Before HULL, PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
      Ri Xing Chen, a native and citizen of China, seeks review of the Board of

Immigration Appeals’s (“BIA”) order affirming the Immigration Judge’s (“IJ”)

denial of asylum, withholding of removal, and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”). The BIA based its decision on Chen’s failure to show a

well-founded fear of future persecution as a practitioner of Falun Gong.

      Chen argues on appeal that the BIA improperly focused on the fact that she

was not a leader of Falun Gong, and failed to consider her particular

circumstances. She points out that the U.S. Department of State’s Country

Reports for China establish that even mere practitioners of Falun Gong are

subjected to imprisonment, abuse, and reeducation camps. Moreover, she states

that the Chinese government’s issuance of a wanted poster and reward for her

capture suggests the government may in fact regard her as a Falun Gong leader.

For these reasons, she asserts that she established a well-founded fear of future

persecution and is eligible for asylum and withholding of removal. She also

contends that she is eligible for CAT relief based on reports that Falun Gong

practitioners are tortured when in custody and in reeducation camps. Upon a

review of the entire record on appeal, and after consideration, we deny Chen’s

petition.

                                          2
      When the BIA issues a decision without expressly adopting the reasoning of

the IJ, as is the case here, we review only that decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Our standard of review requires that we apply a

substantial evidence test to determine if the BIA’s decision “is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. at 1283–84 (quotation marks omitted). Under this test, “we view the

record evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d

1022, 1027 (11th Cir. 2004) (en banc). We may reverse the BIA’s factual findings

only when “the record compels a reversal,” and the fact that the record offers some

support for petitioner’s case is not enough to reverse. Id.

      Under the Immigration and Nationality Act (“INA”), the Attorney General

or Secretary of Homeland Security has discretion to grant asylum if the alien meets

the definition of “refugee,” as defined by 8 U.S.C. § 1101(a)(42)(A). INA

§ 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,



                                          3
      nationality, membership in a particular social group, or political opinion
      ....

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status, and thereby establishing asylum eligibility. Al Najjar,

257 F.3d at 1284.

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish either (1) past persecution on account of a statutorily listed

factor, or (2) a “well-founded fear” that the statutorily listed factor will cause

future persecution. 8 C.F.R. § 208.13(b); Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1230–31 (11th Cir. 2005). When there is no evidence of past persecution,

as is the case here, an applicant establishes a well-founded fear of future

persecution by demonstrating that his or her fear of persecution is both

“subjectively genuine” and “objectively reasonable.” Al Najjar, 257 F.3d at 1289.

      Chen acknowledges our past observation that “[i]nvolvement with Falun

Gong in China by itself does not” establish a reasonable possibility of future

persecution at the hands of the Chinese government on the basis of religious

belief. Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1292 (11th Cir. 2006). To be

sure, as the State Department has pointed out, the Chinese government continues

“to wage a severe campaign” against Falun Gong. Many Falun Gong practitioners



                                           4
have faced punishments that include imprisonment, severe beatings, torture, and

involuntary confinement to mental hospitals, with the harshest punishments

reserved for the movement’s “core leaders.” However, most practitioners, if

punished, are punished administratively. Administrative punishments, according

to the State Department, may include sentences to “RTL” (reeducation through

labor) camps and to “‘legal education’ centers specifically established to

‘rehabilitate’ practitioners who refuse[] to recant publicly their belief voluntarily.”

These sentences are generally followed by release from any detention.

Administrative punishments also can include the loss of employment.

      We recognize that, based on her beliefs and the Chinese government’s past

interest in arresting her, Chen faces the possibility of arrest, detention, and some

form of punishment if returned to China. Neither do we dispute Chen’s contention

that there may be circumstances when so-called administrative punishments may

reach the high threshold we have set for what counts as persecution. See

Sepulveda, 401 F.3d at 1231 (describing persecution as an “extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,

and that mere harassment does not amount to persecution” (quotation marks

omitted)); see also Zheng, 451 F.3d at 1290–91 (cataloguing cases in which this

and other circuits have failed to find persecution despite evidence of detention and

                                           5
physical harm). Yet, based on a standard of review under which we must “draw

all reasonable inferences in favor of” the BIA’s decision, Adefemi, 386 F.3d at

1027, we are unable to conclude that the evidence offered in this case compels the

conclusion that Chen has a well-founded fear of treatment rising to the level of

persecution.

      First, given that Chen was not a leader of Falun Gong, unlike her friend who

allegedly was tortured to death, it remains unclear whether the government would

have subjected Chen to persecution if it had arrested her in the spring of 2007.

Second, we lack specific and credible evidence that, nearly five years after the

incident triggering her flight from China, Chen would face treatment in China

rising to the “extreme” level of persecution, cf. Sepulveda, 401 F.3d at 1231–32

(determining that because “the evidence [did] not indicate [Sepulveda’s] notoriety

as an activist would outlast her four-year absence from Columbia,” the evidence

failed to “compel the conclusion Sepulveda had a well-founded fear that the ELN

retain[ed] an inclination to single her out for persecution”), as opposed to the kind

of administrative sanction that appears to be common for those who are not Falun

Gong leaders. For these reasons, we are unable to say that Chen has met the heavy

evidentiary burden required before we can reverse the BIA’s decision. But see

Zhou v. Gonzales, 437 F.3d 860 (9th Cir. 2006) (holding that evidence including

                                          6
arrest of alien’s friend after receiving Falun Gong articles, letters stating that

police repeatedly tried to arrest alien, copies of search and arrest warrants, together

with State Department Country Reports, demonstrated an individualized risk to

alien sufficient to compel the conclusion of alien’s well-founded fear of

persecution if returned to China). We therefore deny Chen’s petition for asylum.

      Because we hold that Chen has not satisfied the less stringent standard for

asylum, we also deny her petition for review of her claims for withholding of

removal under the INA and for CAT relief. See Zheng, 451 F.3d at 1292

(automatically denying claims for withholding of removal and CAT relief where

petitioner fails to establish claim of asylum on merits); Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1288 n.4 (11th Cir. 2005) (same).

      PETITION DENIED.




                                           7